E                    GENE
                                 AS



                          Novemb&ii,   1961

Honorable Wm. B. Bourke   Opinion No. Ww-1196
County Attorney
Daingerfield,Texas        Re: Whether the uniform
                              traffic laws are vfolat-
                              ed when a driver of
                              a motor vehicle in pass-
                              ing another vehicle
                              crosses the center stripe
                              of the highway in a
                              passing zone but passes
                              back to the right side
                              of the road in a non-
Dear Mr. Bourke:              passingszone.
      You have requested an opinion from this office as
follows:
      Would it be a violation of the uniform traffic
      laws when a person begins to pass a car to the
      left hand side of the center stripe when the
      same is in an area designated by the Texas
      Highway Department as a passing zone but before
      the completionof the passing, he returna to
      the right hand side of the highway in an area
      designatedby the Texas Highway Departmentas
      a no-passing zone?
      The following provisions of Article 6701d are
applicable:
         "Sec. 52. Upon all roadways the driver of
      a vehicle shall drive upon the right half of
      the roadway, except as follows:
         "1. When overtaking and passing another
      vehicle proceeding in the same direction-.
      under the rules governing such movement;...
         ‘Y3ec.57. (a) No vehfcILeshall at any
      time be driven to the left side of the road-
      way under the following conditions:
          "1, Where sight restrd.ction
                                     is such that
Honorable Wm.B. Bourke, page 2   (WW-1196)


      the section of highway being traversed lies
      within a no..passingzone as determined and
      marked in accordancewith Section 5S.
         "Set, 58. The State Highway Commission
      is hereby authorized to determine those por-
      tions of any highway where overtaking and
      passing or driving to the left of the roadway
      would be especiallyhazardous and may by
      appropriatesigns or markings on the roadway
      indicate, the beginning and end of such zones
      and when such signs or markings are in place
      and clearly visible to an ordinarilyobser-
      vant person every driver of-a vehicle shall
      obey the directions thereof." (Fmphasis
      added)
       ConstruingSections 57 and 58 together, this
office is of the opinion that at no time may a vehicle
be traveling on the left side of the road within a no-
passing zone appropriatelymarked by the State Highway
Commission,and that any car traveling on the left side
of the road in a zone so designated ormarked is vio-
lating Article 6701d.

                     SUMMARY

      It is a violation of the uniform traffic
      laws for a person to begin to pass a car
      to the left hand side of the center stripe
      when the same is in an area designatedby the
      Texas Highway Department as a passing zone
      if he returns to the right hand side of the
      highway in an area designated by the Texas
      Highway Department as a no-passing zone,
      whether he passes the car or not. The
      violation occurs by traveling on the left
      hand side of the road in a zone appropriately
      marked by the State Highway,Commissionas
      a no-passing 5one.
                            Yours very truly,
                            WILL WILSON
                            Attorney General of Texas
                            BY P A. L4&4LL
                              J. T. Walker
                              Assistant Fe;;z;y
Honorable Wm. B, Bourke, page 3   (ww-1196 j



JTW:sh:bjh
APPROVED:
OPINION COMMITTEE:
W. V, Geppert, Chairman
Mary K. Wall
W. R&y Scruggs
W. 0. Shultz
Bob Shannon
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.